*657OPINION OF THE COURT
Memorandum.
The judgment appealed from and the order of the Appellate Division brought up for review should be reversed, without costs, and respondent’s determination reinstated.
On review of the entire record, it is concluded that there is “such relevant proof as a reasonable mind may accept as adequate to support a conclusion” (300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180) that petitioner improperly disclosed to her pupils words on which they were to be tested on a standard achievement test and thus distorted the comparative value of those tests. The Appellate Division erred when it substituted its judgment for that of the panel in assessing the weight to be accorded to the various witnesses’ testimony. It has not been convincingly shown that petitioner was prejudiced when respondent’s expert witness was permitted to remain in the hearing room during the proceedings.
Chief Judge Cooke and Judges Jasen, Jones, Wacht-ler, Meyer, Simons and Kaye concur in memorandum.
Judgment appealed from and order of the Appellate Division brought up for review reversed, etc.